DETAILED ACTION
Claims 22-33 are pending and under consideration on the merits.  The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/20 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 was filed prior to the mailing date of a first Action on the merits after the filing of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.   
Status of the Rejections
All objections and rejections are withdrawn in view of the cancellation of all claims.  New rejections are applied to the new claims as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites providing the subject with a kit according to claim 22, wherein the kit comprises an individually contained vial for each of the at least one first allergen and the at least one second allergen.  Claim 22, however, recites that both the first and second allergens are incorporated into a polymer matrix of a pouch.  How can an allergen be present simultaneously in both a vial as well as in a polymer matrix inside of a pouch?  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  In order to examine the claims in view of the prior art, the Office has interpreted claims 28-33 as requiring providing a kit in which the allergens are in individual vials as recited by claim 28.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-33 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Hubinette et al. (US Pat. Pub. 2012/0128734; of record) in view of Sanghvi (WO 2007/084587; of record) Larche et al. (US Pat. Pub. 2011/0142867), and Spertini (US Pat. Pub. 2007/0110673; of record).  
As to claims 22-33, Hubinette discloses an oral delivery product comprising a semipermeable pouch for delivery of an active by placing it in the mouth preferably between the teeth and the lips (paragraph 1) such as a protein or caffeine or tobacco (paragraphs 55-56, 60, 64, 68).  The pouch comprises alginate matrices (a polymer matrix capable of dissolving in saliva sufficiently to permit leaching of the protein as recited by claim 22)(paragraphs 12-13) and which can provide for extended release of the active (paragraph 39). The pouch further comprises a filler such as microcrystalline cellulose (an insoluble plant fiber filler that resists digestive enzymes of claim 22), which is disclosed as being highly porous such that the active can be absorbed or adsorbed to the surface in many voids and pores, thereby achieving a very large sorbtion surface so as to provide a very fast onset of delivery (paragraphs 72 and 74).  Since the pouch is flexible and intended for insertion into an oral cavity and comprises a water-insoluble substrate filler which would be expected to impart a defined shape that can be held in position inside the mouth, the pouch is considered capable of fixedly conforming to a 
As to claims 22-33, Hubinette does not further expressly disclose a method for decreasing sensitivity of a subject to allergens by identifying a first and second allergen from first and second species from a subject’s environment to which the subject may be sensitive as recited by claim 28-33, nor a kit comprising a first allergen from a first species and a second allergen from a second species that is related to the first species as recited by claims 22-27 and wherein the allergens are present in individually contained vials as recited by claim 28, or that the protein active is an allergen as recited by the base claims such as those recited by claims 23-24, 26-27, and 31, and wherein the allergens are in their natural form.
Sanghvi discloses a flexible porous pouch for insertion into an oral cavity of a subject (page 3, lines 20-25), the pouch adapted for comprising a composition comprising at least one of various actives that are disclosed therein such as an allergen (page 7, 3rd full paragraph), and wherein the allergen may be grass pollen, dust mite, or ragweed (page 10, 1st full paragraph)(claims 2, 4, 9-10, and 15-16), and wherein the composition provides for extended release of the active (page 17, 1st paragraph). Each of the foregoing allergens are natural allergens and are viewed as geographically circumscribed allergens of claim 30, since bees, birch, and dust mites are not present in all geographic environments.  As to claim 24, the active may comprise more than one of the allergens taught therein in combination (claims 10-11 of Sanghvi).  


As to claims 22-33, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Hubinette by selecting first and second allergens in their natural form and from related species to which a subject is sensitive to as the protein active and administering the pouch in a method for decreasing sensitivity of said subject, and wherein said pouch is part of a kit containing a plurality of the pouches, each pouch comprising at least one allergen and wherein some pouches comprise a second allergen or alternatively the kit comprising the allergens in individual vials, the kit further additionally comprising dosing instructions effective for desensitizing a subject to the allergen, since Sanghvi expressly teaches that an oral pouch similar to the Hubinette pouch can be used for immunotherapy using an allergen in its natural form contained within the pouch such that the skilled artisan reasonably would have expected that the Hubinette pouch could be used in an immunotherapy method when the selected protein active is a peptide allergen, and  since Larche expressly teaches that it is possible to treat a subject that is allergic to a first allergen from a first species by oral delivery of the first allergen and a second allergen from a related species, since the first allergen advantageously will induce a tolergeneic environment that will assist in reducing sensitivity to the second allergen 
Regarding claims 23-24, 26-27, and 31, it further would have been prima facie obvious to select grass pollen, dust mite allergen, cat dander, Cryptomeria japonica pollen, and/or ragweed pollen, since Sanghvi and/or Larche expressly disclose these allergens as examples of allergens that are suitable for use in an oral immunotherapy method for desensitizing a subject to these allergens as discussed above.
Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent that they may be relevant to the new rejection.  
Applicant argues that the amended claims recite that the allergens are present in natural form, i.e., not as a short peptide of an allergen as taught by Larche.  Applicant argues that there was not motivation to use a natural form allergen because Larche states that the use of shorter peptides is necessary to desensitize, such that the rejection relies on impermissible hindsight.  

Additionally, Larche does teach the administration of a full antigen in combination with a truncated allergen.  The Office notes that the present base claims use open-ended “comprising” language and expressly recite that the first and second compositions comprise “at least one” allergen in “natural form.”  This language makes it clear that the claimed kits may also comprise additional allergens, including allergens that are not in their natural form, such as the truncated allergens taught by Larche.
Applicant also reiterates previous arguments that the cited references fail to suggest separate packaging of the first and second allergens.   
In response, this limitation of the present claims is not viewed as imparting a patentable distinction relative to the prior art. As discussed in the rejection, Spertini expressly suggests immunotherapy using multiple allergens, and wherein each allergen is packages separately in individual containers, such that the skilled artisan 
Applicant, however, argues that the skilled person reading Spertini would see no reason to provide a kit with distinct compositions because various fragments from multiple allergens already are combined into the chimeric allergen of Spertini.  
In response, this is not persuasive because Spertini is a secondary reference relied upon merely for a motivation to package the Larche allergens  into the pouch of Hubinette, and the Larche allergens are not chimeric.  The rejection nowhere proposes to incorporate the chimeric allergens of Spertini into the Hubinette pouch.  Therefore, Applicant’s argument regarding chimeric allergens is not relevant to the rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Garen Gotfredson/
Examiner, Art Unit 1619

 /Patricia Duffy/ Primary Examiner, Art Unit 1645